          Case 2:21-cv-01879-WB Document 16 Filed 09/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 YONG KIM,                                                 CIVIL ACTION
                       Plaintiff,

               v.

 VILLANOVA UNIVERSITY,                                     NO. 21-1879
               Defendant.

                                          ORDER

       AND NOW, this 16th day of September, 2021, upon consideration of Defendant’s

Motion to Dismiss Plaintiff’s Complaint (ECF No. 7) and Plaintiff’s response thereto (ECF

No. 13), IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss is GRANTED as to

Plaintiff’s First and Second Causes of Action, DENIED as to Plaintiff’s Third Cause of Action,

and that Plaintiff’s First and Second Causes of Action are DISMISSED WITHOUT

PREJUDICE, with leave to amend.

                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
